DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 in the reply filed on 07/22/2022 is acknowledged.
Claims 3-4 are withdrawn from further consideration by the examiner pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated” in claim 1 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The reaction temperature and pressure have been indefinite by the use of the term “elevated”.
Claim 2 is also indefinite for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International publication WO2017/025272A1 (WO’272, cited in IDS 11/13/2020).
WO’272 teaches a process for the production of methanol from pressurized synthesis gas at high temperature in the presence of Cu/ZnO/Al2O3 catalyst, wherein the reaction is summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
WO’272 further teaches that the pressurized and preheated synthesis gas is passed through a pre-converter where synthesis gas is partially converted to methanol over the catalyst and further passing the partially converted methanol to methanol synthesis loop containing the catalyst to obtain methanol. WO’272 teaches that traces of poisonous impurities are removed in the pre-converter (page 10, ll. 29-32; page 11, ll. 1-2 and claim 5), wherein the poisonous impurities comprise iron among others (page 2, ll. 14-21 and claim 5). Hence, if a trace amount of iron is removed, the catalyst of WO’272 implicitly has 0 ppm iron. WO’272 teaches that the catalyst without the poisonous impurities have more than 3 years lifetime.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (Roberts, G. W. et al. “Deactivation of Methanol Synthesis Catalysts”, Ind. Eng. Chem. Res. 1993, 32, 1610-1621; cited in IDS 03/22/2022).
Roberts teaches in Fig. 13 (page 1617) a process for the production of methanol from synthesis gas at elevated temperature and pressure in the presence of Cu/ZnO/Al2O3 catalyst, wherein the catalyst comprises less than 100 ppmw of iron.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number US4,279,781 (US’781; cited in IDS 08/01/2022).
US’781 teaches in Fig. 4 (page 4) a process for the production of methanol from synthesis gas at elevated temperature and pressure in the presence of Cu/ZnO/Al2O3 catalyst (see examples), wherein the catalyst comprises less than 100 ppm of iron.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number US5,254,520 (US’520).
US’520 teaches a process for the production of methanol from synthesis gas at elevated temperature and pressure (col. 11, ll. 1-8) in the presence of Cu/ZnO/Al2O3 catalyst (see examples), wherein iron is avoided from the catalyst (col. 5, ll. 10). Hence, the catalyst of US’520 implicitly has 0 ppm iron.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number US4,235,799 (US’799).
US’799 teaches a process for the production of methanol from synthesis gas at elevated temperature and pressure in the presence of Cu/ZnO/Al2O3 catalyst (see examples), wherein iron is avoided from the catalyst (col. 7, ll. 18-28) and that is free of iron (col. 21, ll. 59-61). Hence, the catalyst of US’799 implicitly has 0 ppm iron.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent application publication number US1,569,775 teaches a process for the production of methanol from synthesis gas at elevated temperature and pressure in the presence of a catalyst composition, wherein the catalyst composition is free of iron. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. 10,550,055B2 (‘055).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the process for the production of methanol from synthesis gas at elevated temperature and elevated pressure in the presence of a catalyst. Claim 1 of ‘055 recites that poisonous impurities are removed from the synthesis gas and its specification defines iron as being among the poisonous impurities. Thus the claimed catalyst of ‘055 is implicitly free of iron.
The process of the instant claims is generic to the claimed process of '055 because the claims in '055 recite specific process steps and apparatus for conducting the reaction and thus the entire scope of '055 claims falls within the scope of the instant claims. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Thus, the instant claims are anticipated by the claims of ‘055.

Conclusion
Claims 1-2 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622